Citation Nr: 1339993	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  08-10 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Counsel



INTRODUCTION

The Veteran had active service from July 1967 to June 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In January 2012, the Board remanded this claim to obtain additional medical records and to afford the Veteran a VA examination.  Additional medical records have been associated with the Veteran's file and the Veteran was afforded a VA examination in May 2012.  The Board is satisfied that there has been substantial compliance with prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the Appellant the right to substantial, but not strict, compliance with that order.).  That development having been completed, the claim is now ready for appellate review.

The Veteran requested a hearing before the Board; however, at his January 2009 RO hearing, he withdrew his request for a hearing before the Board.  See January 2009 RO Hearing Transcript, page 2.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e)(2013). 

The issues of entitlement to service connection for diabetes mellitus, type 2 and entitlement to service connection for anxiety and depression, as secondary to a skin disorder, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See January 2012 Written Brief Presentation and March 2006 VA examination.  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  



FINDING OF FACT

The Veteran has a single service-connected disability ratable at 60 percent and this disability precludes the Veteran from engaging in substantially gainful employment.


CONCLUSION OF LAW

The criteria for TDIU are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Entitlement to TDIU

The Veteran is seeking a total disability rating based on individual unemployability (TDIU).  He asserts he is unable to work due to his skin disability.

Total disability ratings for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there are sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16.

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran has one service-connected disability.  The Veteran's fungus infection of the left hand, thighs, toes, and ears is rated as 60 percent disabling.  Therefore, the Veteran is eligible for an individual unemployability rating if he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.

In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the United States Court of Appeals of Veterans Claims (Court) held that the central inquiry in determining whether a Veteran is entitled to a total rating based on individual unemployability is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  In Hodges v. Brown, 5 Vet. App. 375 (1993), the Court found that although a Veteran could undertake employment despite his service-connected disabilities, he was unemployable because he was unable to secure employment due to his physical disabilities.

Marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  

Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  An "ability to work only a few hours a day or only sporadically," such as maintaining part-time self-employment as a counselor and tutor, is not to be considered an "ability to engage in substantially gainful employment."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

The Veteran was afforded a VA examination in March 2006.  The examiner noted that the Veteran had two episodes of cellulitis in 1999, which required hospitalization.  The Veteran indicated that after the second episode, he was placed on disability from his job, secondary to the inability to perform his duties at work.  His duties included being able to walk and doing heavy lifting.  The Veteran stated that due to the chronic pain and swelling from the rash on his legs, he was unable to perform his work duties.  The examiner commented that the Veteran was disabled.  Socially, he was withdrawn and embarrassed and would get very upset, nervous, and anxious in public when his rash was active.  The examiner indicated that the Veteran's skin condition fluctuated.  

The Veteran submitted his employment information and TDIU claim in February 2007.  The Veteran indicated that he last worked in June 1999.  The Veteran stated that he went on short-term disability at work, then long-term disability, and eventually took an early retirement because he could not perform his duties.  See February 2007 VA Form 21-8940.  

The Veteran was afforded a VA examination in March 2007.  He reported that his rash became progressively worse over the years and constantly itched and burned.  He indicated that he was unable to wear normal clothes and unable to sleep well.  The examiner indicated that the percentage of exposed skin was five, but current percent of the entire body was 25.

The Veteran's employer submitted a statement in January 2008 indicating that the Veteran was not working and on medical disability leave from June 1999 through August 2001.  See January 2008 letter.  The letter stated that due to the Veteran's medical condition, he elected to retire in August 2001.

The Veteran was admitted to the hospital in July 2008 for cellulitis of the right leg with fungus of the toes and feet.  His cellulitis improved and he was discharged several days later to complete an oral regimen of antibiotics and topical antifungal treatment at home.

In January 2009, the Veteran's treating physician submitted a statement indicating that the Veteran had not worked due to his progressive dermatitis.  The physician stated the Veteran was 100 percent unemployable during this time and the skin condition, in and of itself, would prevent him from any type of gainful employment.  

The Veteran was afforded a VA examination in March 2009.  The examiner noted that the Veteran was not currently employed and indicated that the Veteran reported he could not work secondary to his rash and history of cellulitis, which made it difficult for him to stand and work for prolonged periods of time.  Examination revealed a rash on approximately 25 percent of the entire body.  

The Veteran submitted a letter in July 2010 from his private physician, dated August 2003.  The physician stated that the Veteran's health deteriorated in 1997 to the condition he is in now, which is 100 percent disabled.  The physician noted that the Veteran suffered from itching on his legs, feet, toes, hands, arms, neck, ears, and stomach and is on a regular dose of antibiotics to avoid a recurrence of cellulitis.  The physician opined that the Veteran's health problems were brought on from complications and treatment of his fungus and he is totally unemployable.  

A VA outpatient note from January 2012 indicated that the Veteran was hospitalized for five days to treat cellulitis in December 2011.

More recently, the Veteran was afforded a VA examination in May 2012.  After examination, the examiner opined that the Veteran's unemployability is less likely than not to due to his skin condition.  The examiner noted that the Veteran stated that at the time, his skin was in good control.  The examiner stated that the Veteran's scratching results in cellulitis, and although the Veteran has medication to control itching, he continues to scratch.  It was noted that the Veteran contracted cellulitis two to four times a year and sometimes required hospitalization and parenteral antibiotics.  The examiner opined that none of the Veteran's skin conditions would limit him as far as employability.  Importantly, however, the examiner noted that the Veteran should not work during an episode of cellulitis.  

The Veteran has asserted that his skin disability prevents him from maintaining employment.  The Veteran's wife and son have also submitted statements regarding the Veteran's disability.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the statements submitted to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

The Board finds the evidence is at least in equipoise that the Veteran is entitled to TDIU.  It is noted that the Veteran currently has a disability rating of 60 percent and has a disability that undergoes periods of flare-ups.  Importantly, the Veteran's treating physician has indicated that the Veteran is unemployable due to his skin disability.  Additionally, the May 2012 VA examiner noted that the Veteran would be unable to work during any period of time when he contracted cellulitis.  

Considering all evidence of record, the Board finds that the evidence is at least in equipoise that the Veteran is precluded from gainful employment due to his service-connected skin disability.  As the May 2012 VA examiner noted, the Veteran is unable to work during any period of time he has cellulitis.  Treatment records indicate the Veteran has been diagnosed with recurrent cellulitis as a result of scratching his skin.  See July 2008 VA treatment note.  The Board finds that while the Veteran may be able to obtain employment, he would only be able to work sporadically, as he would be unable to work during any flare-ups.  An "ability to work only a few hours a day or only sporadically," is not to be considered an "ability to engage in substantially gainful employment."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  

Therefore, considering the severity and fluctuating nature of the Veteran's disability, the Board resolves all doubt in favor of the Veteran, and finds the Veteran is entitled to TDIU.



ORDER

Entitlement to TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


